On Petition for a Rehearing.
Olds, J.
Counsel for appellant insist that the court misconstrued the theory of the complaint. In this we think they are mistaken. The complaint charges that “ upon the 2d day of April, 1883, and ever since the defendant has wrongfully, unlawfully and without right, kept up and maintained a second additional track in the center of the south half of said Canal street,” etc.; then it is alleged that a portion of the ties and all of the rails are above ground, which second railroad track has been so kept up and maintained, etc.; then it alleges the use of the track for running trains of cars and standing engines upon it, obstructing the street, making it impossible to cross the street for many hours without crawling under .the cars so wrongfully kept upon the track; that by reason of the running of engines and trains of cat's wrongfully as aforesaid, upon said second track so wrongfully maintained as aforesaid by the defendant, the plaintiff’s said house is *332rendered grimy and dirty by the dust raised by the defendant’s engines and cars, and the smoke which exhales from said engines penetrates into her said house to her great damage, etc.
There are no allegations in the complaint that the running of engines and cars upon such second track, and allowing them to stand upon the same, are not within the ordinary and necessary use of the road. There is no allegation that the second track was improperly constructed. Taking the complaint as a whole, there is but one construction which can reasonably be placed upon it, and that is the one we placed upon it in the original opinion, that it proceeds upon the theory that the plaintiff is entitled to damages by reason of the location of the second track along and upon said street, on the grounds that it is an additional burden not included within the original appropriation, and that'the second track is unlawfully placed upon the street, and it does not proceed upon the theory that the second track is lawfully upon the street, but improperly constructed and an unlawful use made of the track; besides, the case was argued upon the same theory upon which it was decided.
Counsel for appellant, in their original brief, in stating the theory of the case, say: “ That the appellee had for a number of years rightfully maintained a single track of its road through the center of said street; that ever since the year 1883, the appellee has unlawfully and without right kept and maintained an additional track in the center of the south half of said street, in front of and adjacent to the plaintiff’s lot and dwelling-house.” It is further stated in the brief that the first quéstion presented is, “ Can the plaintiff maintain this action for damages caused by the defendant in using the entire south side of the street in front of plaintiff’s lot with a second or additional railroad track without further proceedings to have her damages assessed ? ” “ Does the fact that the appellee or its grantors caused damages to be assessed for the right to lay and maintain a single *333track along the center of the street give it the right to lay additional tracks?” These statements from the original brief of counsel show conclusively that counsel took the same theory of the question presented in the case as did the court in rendering its decision, and it comes in bad grace now for counsel to change base and insist upon another theory on the petition for a rehearing, after a suggestion in the decision that the complaint might have been so framed as to present a different question.
It is suggested that we ought to decide upon the question of limitation. Having decided that the plaintiff can not maintain this action at all, there is no question of limitation to be passed upon. Counsel, in effect, ask the court to pass upon the question as to when some other form of action would be barred by the statute of limitations. This we can not do.
The petition for a rehearing is overruled.
Filed Feb. 26, 1890.